Title: To Benjamin Franklin from Coder, 17 October 1779
From: Coder, Henry
To: Franklin, Benjamin


Monsieur le DocteurParis ce 17e. 8bre. 1779
Recevez avec bonté mes remercimens et ceux de mon digne frere, pour l’interet que vous avez bien voulu prendre dans le tems à son affaire auprès de Mr. de Sartine. Ce ministre doit voir avec bien de l’etonnement, ainsi que tous les Courtisans qu’un officier aussi subalterne que mon frere vis a vis Mr. D’argout, soit sorti d’un conseil de guerre si avantageusement, surtout le gouverneur sous les yeux duquel il a été tenu n’ayant rien negligé pour le corrompre.

Cet évenement, Monsieur, me prouve que la vertu n’est pas encore bannie du coeur de tous mes compatriotes.
Lisez, je vous en conjure, le memoire cy joint et si vous avez occasion de le faire recommander à Mr. De Sartine vous mobligerez infiniment.
Vous connoissez, homme juste et vertueux, mon respecteux attachement pour vous et mon desir sincere de servir vos concitoyens et leur juste cause de toutes mes ressourses et de tout mon sang.
Je suis avec veneration Monsieur le Docteur Votre tres humble et tres obeissant serviteur
CODERC
 
Notation: Coder Paris 17. 8bre. 1779.
